DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 27, 2021 has been entered.
Applicants' arguments, filed December 27, 2021, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions.
 

Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-6, 8-11, and 16-24 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Pathak (U.S. 2009/0011027).
Pathak teaches a suspension formulated using the 10mg hydrocodone bitartarate polistirex (ion exchange resin drug complex) and 500mg acetaminophen 
One of ordinary skill in the art would have found it prima facie obvious to vary the type and amount of coating on the active ingredient in order to modify the release, via prima facie obvious to use a combination of particles in a ratio of “about 1:9 to about 9:1”, particularly where the term “about” is not defined by the instant specification. See MPEP 2143(I)(A), MPEP 2111.  
Pathak teaches a drug-resin complex may have one or more active agents loaded onto one or more ion-exchange resin particles. Such an arrangement suggests various ratios which include 1:1. Where the hydrocodone bitartarate is conjugated with IRP 69 resin [0074], the ratio of types of drug (i.e. hydrocodone) to types of resin (IRP 69) is 1:1. The ratio of 1:1 suggested by the prior art falls within the scope of the instantly recited “about 1:0.1 to about 1:20”. See MPEP 2144.05. 
Regarding the recited sustained release, Examiner submits that that formulation rendered obvious would not be expected to exhibit a high initial burst release, particularly where the coating separates the ion exchange resin from potential free replacement ions. In an environment where no substitute ionic moiety is available, no initial burst release would occur. For example, one of skill in the art would expect no initial release when the claimed composition was kept in a sealed, moisture free environment with no replacement ions available. Such an environment is permissible by the instant claims. MPEP 2111.  Moreover, even when placed in a moist environment, potential exchange ions would be separated from the resin by the coating, thereby preventing any initial burst release. 
It would have been prima facie obvious to one of ordinary skill in the art formulating the dosage of Pathak to choose a solid dosage form such as a capsule dosage as taught by Pathak or a dispersible tablet as suggested by Pathak as a .  

Claims 1, 3-6, 8-11, and 16-24 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Pathak (U.S. 2009/0011027) in view of Kogan (U.S.P 4,999,189)
Pathak is discussed above, but Applicants have taken the position that Pathak does not explicitly teach varying coating thickness in order to achieve sustained release. 
Kogan teaches an ion exchange resin which is coated with wax and or polymer (See entire document). The rate of exchange of the drug is controlled by the thickness of the polymer coatings, and the coating thickness can be changed in order to vary the release rate to obtain optimum dissolution and bioavailability (col.3, lines 35-55). Drug-resin particles with different coating thicknesses may be incorporated in the same suspension in order to provide controlled release of the active agent over the desired dosage time (col.3). 
It would have been prima facie obvious to one of ordinary skill in the art formulating the ion exchange resin dosage of Pathak to vary the thickness of the coatings in order to provide controlled release of the active agent as taught by Kogan. Further, a skilled artisan would have found it obvious to optimize the amount of particles having each coating thickness in order to provide the desired active agent release. 

Obviousness Remarks
	Applicants argue that the present claims are directed to sustained release compositions comprising sustained release beads comprising coated drug-resin complexes of at least one active agent and at least one ion-exchange resin, coated with 
	Examiner disagrees. As discussed above, Pathak teaches a hydrocodone resin conjugate is coated with sustained release coating material [0073]. While Pathak does not explicitly teach an embodiment using two distinct populations of complexes “coated at different levels with release modifier”, Pathak does teach that one of skill in the art is capable of varying coating thickness and coating materials to achieve the desired delivery [0033]. Pathak also teaches that the solid carriers can be made with various levels or thicknesses of coating and blended into a dosage to achieve a desired performance [0035]. Based on Pathak, one having ordinary skill in the art would be motivated to vary the sustained release coating thickness in order to achieve the desired release of the active agent.

	Applicants argue that paragraphs [0033] and [0035] of Pathak do not suggest to have two populations for drug-resin complexes having different amounts of coating material, so the obviousness rejection should be withdrawn.
Examiner disagrees. Pathak is entitled modifying drug resin release in suspensions of ionic resin systems. [0033] states that “Various extended release dosage forms may be designed readily by one of skill in art as disclosed herein to achieve delivery to both the small and large intestines, to only the small intestine, or to only the large intestine, depending upon the choice of coating materials and/or coating thickness. [0035] states that “Multiple coatings may be applied for desired performance. For release/absorption control, solid carriers can be made of various component types and levels or thicknesses of coats, with or without an active ingredient. Applicants are reminded that a person having ordinary skill in the art is not an automaton, but an MD or pharmaceutical chemist having ordinary creativity. MPEP 2141.  

	Applicants argue that the individual references do not teach or suggest every limitation in the instant claims, so the rejection should be withdrawn.  
Examiner disagrees that Pathak does not suggest every limitation instantly claimed. With regard to the rejection over Pathak in view of Kogan, one cannot show nonobviousness by attacking references individually where the rejection is based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that the examiner has not met the burden of identifying a reason that would have prompted one of ordinary skill in the art to combine the elements as instantly recited. 
Examiner disagrees. Examiner has demonstrated that a single prior art reference identifies all of the instantly recited elements and motivation to vary the coating thickness in order to provide the desired active agent release. MPEP 2143(A).  Thus, Applicants argument is unpersuasive. 

Applicants argue that Examiner has used impermissible hindsight rationale. Applicants submit that Pathak does not teach compositions comprising two populations of coated drug-resin complexes, as presently claimed. Nowhere does Pathak disclose or suggest a biphasic dosage form. The position proposed by the Office appears to be based on hindsight. “A rejection based on section 103 clearly must rest on a factual basis, and these facts must be interpreted without hindsight reconstruction of the invention from the prior art.” In re Warner, 379 F.2d 1011, 1017 (CCPA 1967). “The mere fact that the prior art may be modified in the manner suggested by the Examiner does not make the modification obvious unless the prior art suggested the desirability of the modification.” See, e.g., In re Fritch, 972 F.2d 1260, 1266 (Fed. Cir. 1992).
Examiner disagrees. Regarding hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  So long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, as discussed above, Pathak teaches modifying the thickness of the coating in order to provide the desired release of the active agent.  For example, one coating level may provide for drug delivery to the small intestine while another may provide for drug delivery to the large intestine (see Pathak at [0033]). As such, a skilled artisan would be motivated to use two distinct coating levels in order to provide the desired release without the use of improper hindsight.  

Applicants state that Pathak is directed to a drug resin complex suspended in a liquid ionic salt solution. See, for example, the abstract and paragraphs 9 and 69 and Example 1 of Pathak. Therefore, Applicants submit Pathak does not disclose or suggest a solid preparation, such as a tablet, as recited in present claims 23 and 24.
Examiner disagrees. Pathak repeatedly refers to solid preparations. [0029] discusses solid formulations and the option to suspend or re-suspend solids in a suitable vehicle for administration. [0040] teaches the oral dosage forms and specifically mentions a capsule. As such, a skilled artisan would have been motivated to form the composition of Pathak as a solid, with the option of resuspending prior to administration.  A skilled artisan would find it prima facie obvious to formulate the composition as a dispersible tablet and re-suspend the tablet prior to administration. 

Applicants previously argued that modulation of active ingredient release in Pathak is accomplished by changing the ionic strength of the underlying solution using one or more ionic salts that are increased or decreased in the final storage solution. Applicants argued that Pathak teaches that the composition is optionally coated, thereby indicating that the coating of ion exchange resin complexes is not the focus of Pathak. Applicants noted that the examples (i.e. Example 1, table 1 and 2) use varying amounts of salts to effect the release of the drug resin complex. Applicants also noted that the reference teaches other ways to control release including drugs and salts with different valences. The method is taught to be successful in controlling release regardless of whether a coating is applied to the composition. 


Applicants argued that the presence of ionic salts is necessary to modulate the release of the drug from the compositions irrespective of whether the drug-resin complexes are coated or uncoated. The release of hydrocodone in the first hour is crucial for therapeutic effect, but the coating and non-availability of ions in the system make the initial hydrocodone release delayed. Applicants submitted that the rejection should thus be withdrawn. 
Examiner disagreed. The instant claims do not require hydrocodone or a specific amount of release in the first hour. Applicants’ argument is unpersuasive because Applicants are arguing limitations which are not recited in the present claims.

Applicants argued that they have provided secondary evidence which demonstrates that the presently claimed invention is not obvious over Pathak. Example 
Examiner disagreed that Applicants had demonstrated sufficient evidence of secondary considerations to overcome the obviousness rejection. Applicant’s evidence appears to pick a desired release profile and show that a comparative dosage with a thicker controlled release coating will release slower. However, such a result is expected based on Pathak. Since Applicants data does not meet the burden imposed on Applicants by MPEP 716 for providing evidence secondary considerations, the obviousness rejection is maintained. 


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1, 3-6, 8-11, and 16-24 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 9-11, 13-15, and 17-18 of copending Application No. 15/021,384 in view of Pathak (U.S. 2009/0011027). The reference application teaches a modified release composition comprising a multitude/plurality of modified release units/beads comprising a drug ion exchange resin, which is coated with a rate-modifying layer. Pathak is discussed above. One of ordinary skill in the art following the teachings of the reference applications would have found it prima facie obvious to vary the type and amount of coating on the active ingredient in order to modify the release of the active agent, via diffusion, and in order to provide the desired release, as taught by Pathak.
This is a provisional nonstatutory double patenting rejection.


Double Patenting Remarks
Applicants request the rejection be held in abeyance until a finding of otherwise allowable subject matter. Since no otherwise allowable subject matter is yet identified, the provisional double patenting rejection is maintained.


Conclusion
No claims are currently allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612